Exhibit 10.67
SUBSIDIARY GUARANTY AGREEMENT
     THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of
January 15, 2010, is made by EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO
SHALL BECOME A PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT WHICH IDENTIFIES
SUCH PERSON THEREIN AS A “FLOORPLAN SUBSIDIARY GUARANTOR” (each a “Guarantor”
and collectively the “Guarantors”) to BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States, as
administrative agent (in such capacity, the “Administrative Agent”) for each of
the lenders (the “Lenders”) now or hereafter party to the Floorplan Credit
Agreement defined below (collectively with the Administrative Agent and the
Revolving Administrative Agent (as defined below), in its capacity as collateral
agent under the Floorplan Credit Agreement, the “Floorplan Secured Parties”).
All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Floorplan Credit Agreement.
W I T N E S S E T H:
     WHEREAS, the Floorplan Secured Parties have agreed to provide (i) Sonic
Automotive, Inc. (the “Company” and a “Borrower”) a used vehicle floorplan
facility with a swing line sublimit, and (ii) certain Subsidiaries of the
Company (each a “New Vehicle Borrower” and collectively with the Company, the
“Borrowers” and each a “Borrower”) with a new vehicle floorplan facility with a
swing line sublimit, in each case pursuant to the terms of that certain
Syndicated New and Used Vehicle Floorplan Credit Agreement dated as of the date
hereof among the Borrowers, the Administrative Agent, the Lenders and the
Revolving Administrative Agent in its capacity as collateral agent for the
Floorplan Secured Parties (such agreement, as from time to time amended,
restated, supplemented or otherwise modified, the “Floorplan Credit Agreement”);
and
     WHEREAS, Bank of America, N.A. is a party to that certain Amended and
Restated Credit Agreement as of the date hereof among the Company, the lenders
parties thereto from time to time (the “Revolving Lenders”) and Bank of America,
N.A., as administrative agent (in such capacity, the “Revolving Administrative
Agent”) for the Revolving Secured Parties (as such term is defined in the
Security Agreement); and
     WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the
Company; and
     WHEREAS, each Guarantor will materially benefit from the Loans to be made
under the Floorplan Credit Agreement; and
     WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Floorplan Credit Agreement; and
     WHEREAS, a material part of the consideration given in connection with and
as an inducement to the execution and delivery of the Floorplan Credit Agreement
by the Floorplan Secured Parties was the obligation of the Company to cause each
Guarantor to enter into this

 



--------------------------------------------------------------------------------



 



Guaranty Agreement, and the Floorplan Secured Parties are unwilling to extend
and maintain the credit facilities provided under the Loan Documents unless the
Guarantors enter into this Guaranty Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows:
     1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Floorplan Secured Parties the payment and performance in
full of the Guaranteed Liabilities (as defined below). For all purposes of this
Guaranty Agreement, “Guaranteed Liabilities” means: (a) each Borrower’s prompt
payment in full, when due or declared due and at all such times, of all
Obligations and all other amounts pursuant to the terms of the Floorplan Credit
Agreement, the Notes, and all other Loan Documents heretofore, now or at any
time or times hereafter owing, arising, due or payable from any Borrower to any
one or more of the Floorplan Secured Parties, including principal, interest,
premiums and fees (including, but not limited to, loan fees and reasonable fees,
charges and disbursements of counsel (“Attorney Costs”)); and (b) each
Borrower’s prompt, full and faithful performance, observance and discharge of
each and every agreement, undertaking, covenant and provision to be performed,
observed or discharged by such Borrower under the Floorplan Credit Agreement,
the Notes and all other Loan Documents. The Guarantors’ obligations to the
Floorplan Secured Parties under this Guaranty Agreement are hereinafter
collectively referred to as the “Guarantors’ Obligations” and, with respect to
each Guarantor individually, the “Guarantor’s Obligations”. Notwithstanding the
foregoing, the liability of each Guarantor individually with respect to its
Guarantor’s Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law.
     Each Guarantor agrees that it is jointly and severally, directly and
primarily liable (subject to the limitation in the immediately preceding
sentence) for the Guaranteed Liabilities.
     The Guarantors’ Obligations are secured by various Security Instruments
referred to in the Floorplan Credit Agreement, including without limitation, the
Security Agreement.
     2. Payment. If any Borrower shall default in payment or performance of any
of the Guaranteed Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Floorplan Credit Agreement,
by acceleration, or otherwise, or upon the occurrence and during the continuance
of any Event of Default under the Floorplan Credit Agreement, then any or all of
the Guarantors will, upon demand thereof by the Administrative Agent, fully pay
to the Administrative Agent, for the benefit of the Floorplan Secured Parties,
subject to any restriction on each Guarantor’s Obligations set forth in
Section 1 hereof, an amount equal to all the Guaranteed Liabilities then due and
owing.

2



--------------------------------------------------------------------------------



 



     3. Absolute Rights and Obligations. This is a guaranty of payment and not
of collection. The Guarantors’ Obligations under this Guaranty Agreement shall
be joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all Security Instruments to
which it is a party by reason of:
     (a) any lack of legality, validity or enforceability of the Floorplan
Credit Agreement, of any of the Notes, of any other Loan Document, or of any
other agreement or instrument creating, providing security for, or otherwise
relating to any of the Guarantors’ Obligations, any of the Guaranteed
Liabilities, or any other guaranty of any of the Guaranteed Liabilities (the
Loan Documents and all such other agreements and instruments being collectively
referred to as the “Related Agreements”);
     (b) any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;
     (c) any acceleration of the maturity of any of the Guaranteed Liabilities,
of the Guarantor’s Obligations of any other Guarantor, or of any other
obligations or liabilities of any Person under any of the Related Agreements;
     (d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;
     (e) any dissolution of any Borrower or any Guarantor or any other party to
a Related Agreement, or the combination or consolidation of any Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of any Borrower or any Guarantor or
any other party to a Related Agreement;
     (f) any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Floorplan Credit Agreement, any of
the Notes or any other Loan Document or any other Related Agreement, in whole or
in part;
     (g) the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty now or hereafter in effect);
     (h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Floorplan
Credit Agreement, any other Loan Document or any other Related Agreement,
including

3



--------------------------------------------------------------------------------



 



without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;
     (i) any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor) which may or might in any manner or to any extent
vary the risks of such Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
any Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations, whether arising under North
Carolina General Statutes Sections 26-7 and 26-9 or otherwise.
It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Joinder
Agreement shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment as herein provided.
     4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid
in lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Floorplan Secured Party with respect thereto as against any Borrower, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by any Borrower of any or all of the Guaranteed Liabilities.
     5. Events of Default. Without limiting the provisions of Section 2 hereof,
in the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantors’ Obligations shall immediately
be and become due and payable.
     6. Subordination. Until this Guaranty Agreement is terminated in accordance
with Section 21 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of any Borrower, to the payment in full of the Guaranteed
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Floorplan
Secured Party and arising under the Loan Documents. All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the continuance of an Event of Default, be collected and, upon request by
the Administrative Agent, paid over forthwith to the Administrative Agent for
the benefit of the Floorplan Secured Parties on account of the Guaranteed
Liabilities, the Guarantors’ Obligations, or such other obligations, as
applicable, and, after such request and pending such payment, shall be held by
such Guarantor as agent and bailee of the Floorplan Secured Parties separate and
apart from all other funds, property and accounts of such Guarantor.

4



--------------------------------------------------------------------------------



 



     7. Suits. Each Guarantor from time to time shall pay to the Administrative
Agent for the benefit of the Floorplan Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to such Guarantor, the Guarantors’ Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against any one or more or all of
the Guarantors. At the Administrative Agent’s election, one or more and
successive or concurrent suits may be brought hereon by the Administrative Agent
against any one or more or all of the Guarantors, whether or not suit has been
commenced against any Borrower, any other Guarantor, or any other Person and
whether or not the Floorplan Secured Parties have taken or failed to take any
other action to collect all or any portion of the Guaranteed Liabilities or have
taken or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.
     8. Set-Off and Waiver. Each Guarantor waives any right to assert against
any Floorplan Secured Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which such Guarantor may now or at any time hereafter
have against any Borrower or any or all of the Floorplan Secured Parties without
waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Guarantor. Each Guarantor agrees that each Floorplan
Secured Party shall have a lien for all the Guarantor’s Obligations upon all
deposits or deposit accounts, of any kind, or any interest in any deposits or
deposit accounts, now or hereafter pledged, mortgaged, transferred or assigned
to such Floorplan Secured Party or otherwise in the possession or control of
such Floorplan Secured Party for any purpose (other than solely for safekeeping)
for the account or benefit of such Guarantor, including any balance of any
deposit account or of any credit of such Guarantor with the Floorplan Secured
Party, whether now existing or hereafter established, and hereby authorizes each
Floorplan Secured Party from and after the occurrence of an Event of Default at
any time or times with or without prior notice to apply such balances or any
part thereof to such of the Guarantor’s Obligations to the Floorplan Secured
Parties then due and in such amounts as provided for in the Floorplan Credit
Agreement or otherwise as they may elect. For the purposes of this Section 8,
all remittances and property shall be deemed to be in the possession of a
Floorplan Secured Party as soon as the same may be put in transit to it by mail
or carrier or by other bailee.
     9. Waiver of Notice; Subrogation.
     (a) Each Guarantor hereby waives to the extent permitted by law notice of
the following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and otherwise loaning monies or giving or extending credit to or for the benefit
of any Borrower or any other Loan Party, or otherwise entering into arrangements
with any Loan Party giving rise to Guaranteed Liabilities, whether pursuant to
the Floorplan Credit Agreement or the Notes or any other Loan Document or
Related Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 3 hereof. Each Guarantor

5



--------------------------------------------------------------------------------



 



agrees that each Floorplan Secured Party may heretofore, now or at any time
hereafter do any or all of the foregoing in such manner, upon such terms and at
such times as each Floorplan Secured Party, in its sole and absolute discretion,
deems advisable, without in any way or respect impairing, affecting, reducing or
releasing such Guarantor from its Guarantor’s Obligations, and each Guarantor
hereby consents to each and all of the foregoing events or occurrences.
     (b) Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Floorplan Secured Parties
upon demand by the Administrative Agent to such Guarantor without the
Administrative Agent being required, such Guarantor expressly waiving to the
extent permitted by law any right it may have to require the Administrative
Agent, to (i) prosecute collection or seek to enforce or resort to any remedies
against any Borrower or any other Guarantor or any other guarantor of the
Guaranteed Liabilities, or (ii) seek to enforce or resort to any remedies with
respect to any security interests, Liens or encumbrances granted to the
Administrative Agent or any Lender or other party to a Related Agreement by any
Borrower, any other Guarantor or any other Person on account of the Guaranteed
Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED
AND AGREED TO BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE
MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE
ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS
AND IS CONTINUING UNDER THE FLOORPLAN CREDIT AGREEMENT.
     (c) Each Guarantor further agrees with respect to this Guaranty Agreement
that it shall have no right of subrogation, reimbursement, contribution or
indemnity, nor any right of recourse to security for the Guaranteed Liabilities
unless and until 93 days immediately following the Facility Termination Date
shall have elapsed without the filing or commencement, by or against any Loan
Party, of any state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. This waiver is
expressly intended to prevent the existence of any claim in respect to such
subrogation, reimbursement, contribution or indemnity by any Guarantor against
the estate of any other Loan Party within the meaning of Section 101 of the
Bankruptcy Code, in the event of a subsequent case involving any other Loan
Party. If an amount shall be paid to any Guarantor on account of such rights at
any time prior to termination of this Guaranty Agreement in accordance with the
provisions of Section 21 hereof, such amount shall be held in trust for the
benefit of the Floorplan Secured Parties and shall forthwith be paid to the
Administrative Agent, for the benefit of the Floorplan Secured Parties, to be
credited and applied upon the Guarantors’ Obligations, whether matured or
unmatured, in accordance with the terms of the Floorplan Credit Agreement or
otherwise as the Floorplan Secured Parties may elect. The agreements in this
subsection shall survive repayment of all of the Guarantors’ Obligations, the
termination or expiration of this

6



--------------------------------------------------------------------------------



 



Guaranty Agreement in any manner, including but not limited to termination in
accordance with Section 21 hereof, and occurrence of the Facility Termination
Date.
     10. Effectiveness; Enforceability. This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 21 hereof. Any claim or
claims that the Floorplan Secured Parties may at any time hereafter have against
a Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Floorplan Secured Parties by written notice directed to
such Guarantor in accordance with Section 23 hereof.
     11. Representations and Warranties. Each Guarantor warrants and represents
to the Administrative Agent, for the benefit of the Floorplan Secured Parties,
that it is duly authorized to execute and deliver this Guaranty Agreement (or
the Joinder Agreement to which it is a party, as applicable), and to perform its
obligations under this Guaranty Agreement, that this Guaranty Agreement (or the
Joinder Agreement to which it is a party, as applicable) has been duly executed
and delivered on behalf of such Guarantor by its duly authorized
representatives; that this Guaranty Agreement (and any Joinder Agreement to
which such Guarantor is a party) is legal, valid, binding and enforceable
against such Guarantor in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles; and that such Guarantor’s execution, delivery and
performance of this Guaranty Agreement (and any Joinder Agreement to which such
Guarantor is a party) do not violate or constitute a breach of any of its
Organizational Documents, any agreement or instrument to which such Guarantor is
a party, or any law, order, regulation, decree or award of any governmental
authority or arbitral body to which it or its properties or operations is
subject.
     12. Expenses. Each Guarantor agrees to be jointly and severally liable for
the payment of all reasonable fees and expenses, including Attorney Costs,
incurred by any Floorplan Secured Party in connection with the enforcement of
this Guaranty Agreement, whether or not suit be brought.
     13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Floorplan Secured Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Floorplan Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim.
     14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Floorplan Secured
Parties, as such Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

7



--------------------------------------------------------------------------------



 



     15. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Floorplan Secured Parties, that: (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from any
Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Joinder Agreement (“Other Information”), and has full and complete
access to the Loan Parties’ books and records and to such Other Information;
(b) such Guarantor is not relying on any Floorplan Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, to provide
any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Floorplan Credit Agreement and such
other Loan Documents and Related Agreements as it has requested, is executing
this Guaranty Agreement (or the Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Joinder
Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of each Loan Party, each Loan
Party’s financial condition and affairs, the “Other Information”, and such other
matters as it deems material in deciding to provide this Guaranty Agreement (and
any Joinder Agreement) and is fully aware of the same; and (e) such Guarantor
has not depended or relied on any Floorplan Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning any Loan Party or any Loan Party’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty Agreement (and any Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision. Each Guarantor agrees that no Floorplan Secured Party
has any duty or responsibility whatsoever, now or in the future, to provide to
such Guarantor any information concerning any Loan Party or any Loan Party’s
financial condition and affairs, or any Other Information, other than as
expressly provided herein, and that, if such Guarantor receives any such
information from any Floorplan Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, such Guarantor will
independently verify the information and will not rely on any Floorplan Secured
Party or its or their employees, directors, agents or other representatives or
Affiliates, with respect to such information.
     16. Rules of Interpretation. The rules of interpretation contained in
Sections 1.02 and 1.05 of the Floorplan Credit Agreement shall be applicable to
this Guaranty Agreement and each Joinder Agreement and are hereby incorporated
by reference. All representations and warranties contained herein shall survive
the delivery of documents and any extension of credit referred to herein or
guaranteed hereby.
     17. Entire Agreement. This Guaranty Agreement and each Joinder Agreement,
together with the Floorplan Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Except as provided in
Section 21, neither this Guaranty Agreement nor any Joinder Agreement nor any
portion or provision hereof or thereof

8



--------------------------------------------------------------------------------



 



may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Floorplan Credit Agreement.
     18. Binding Agreement; Assignment. This Guaranty Agreement, each Joinder
Agreement and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective heirs, legal representatives, successors and assigns; provided,
however, that no Guarantor shall be permitted to assign any of its rights,
powers, duties or obligations under this Guaranty Agreement, any Joinder
Agreement or any other interest herein or therein without the prior written
consent of the Administrative Agent. Without limiting the generality of the
foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Floorplan Credit Agreement (to the
extent permitted by the Floorplan Credit Agreement); and to the extent of any
such permitted assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Floorplan Credit Agreement, including Article IX
thereof (concerning the Administrative Agent) and Section 10.06 thereof
concerning assignments and participations. All references herein to the
Administrative Agent shall include any successor thereof.
     19. Severability. The provisions of this Guaranty Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.
     20. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought. Without limiting the
foregoing provisions of this Section 20, the provisions of Section 10.10 of the
Floorplan Credit Agreement shall be applicable to this Guaranty Agreement.
     21. Termination. Subject to reinstatement pursuant to Section 13 hereof,
this Guaranty Agreement and each Joinder Agreement, and all of the Guarantors’
Obligations hereunder (excluding those Guarantors’ obligations relating to
Guaranteed Liabilities that expressly survive such termination) shall terminate
on the Facility Termination Date.
     22. Remedies Cumulative; Late Payments. All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Floorplan Secured Party provided by law or
under the Floorplan Credit Agreement, the other Loan Documents or other
applicable agreements or instruments. The making of the Loans and other credit
extensions pursuant to the Floorplan Credit Agreement and other Related
Agreements shall be conclusively presumed to have been made or extended,
respectively, in reliance upon each Guarantor’s guaranty of the Guaranteed
Liabilities pursuant to the terms

9



--------------------------------------------------------------------------------



 



hereof. Any amounts not paid when due under this Guaranty Agreement shall bear
interest at the Default Rate.
     23. Notices. Any notice required or permitted hereunder or under any
Joinder Agreement shall be given, (a) with respect to each Guarantor, at the
address of the Company indicated in Schedule 10.02 of the Floorplan Credit
Agreement and (b) with respect to the Administrative Agent or any other
Floorplan Secured Party, at the Administrative Agent’s address indicated in
Schedule 10.02 of the Floorplan Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Floorplan Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.
     24. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement and who is identified therein as a
“Guarantor” shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated hereunder as a Guarantor, and all references herein
and in the other Loan Documents to the Guarantors or to the parties to this
Guaranty Agreement shall be deemed to include such Person as a Guarantor
hereunder.
     25. Governing Law; Venue; Waiver of Jury Trial.
     (a) THIS GUARANTY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     (b) EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
AGREEMENT OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING MECKLENBURG
COUNTY, STATE OF NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION
AND DELIVERY OF THIS GUARANTY AGREEMENT OR A JOINDER AGREEMENT, SUCH GUARANTOR
EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
     (c) EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT,

10



--------------------------------------------------------------------------------



 



ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT PURSUANT TO SECTION 23
HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS
IN EFFECT IN THE STATE OF NORTH CAROLINA.
     (d) NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR OR ANY OF
SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.
     (e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE FLOORPLAN SECURED PARTIES HEREBY AGREE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL
BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.
     (f) EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT
ANY COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS
AN INCONVENIENT FORUM.
[Signature page follows.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Guaranty Agreement as of the day and year first written above.

     
 
  GUARANTORS:  
 
  FAA CONCORD H, INC.
 
  FAA LAS VEGAS H, INC.
 
  FAA POWAY H, INC.
 
  FAA SANTA MONICA V, INC.
 
  FAA SERRAMONTE H, INC.
 
  FAA SERRAMONTE, INC.
 
  FAA STEVENS CREEK, INC.
 
  FRANCISCAN MOTORS, INC.
 
  KRAMER MOTORS INCORPORATED
 
  SAI COLUMBUS MOTORS, LLC
 
  SAI COLUMBUS VWK, LLC
 
  SAI FORT MYERS H, LLC
 
  SAI FORT MYERS VW, LLC
 
  SAI IRONDALE IMPORTS, LLC
 
  SAI MONTGOMERY CH, LLC
 
  SAI NASHVILLE H, LLC
 
  SAI NASHVILLE MOTORS, LLC
 
  SAI OKLAHOMA CITY H, LLC
 
  SAI TULSA N, LLC
 
  SANTA CLARA IMPORTED CARS, INC.
 
  SONIC — 2185 CHAPMAN RD., CHATTANOOGA, LLC
 
  SONIC — HARBOR CITY H, INC.
 
  SONIC — SHOTTENKIRK, INC.
 
  SONIC AUTOMOTIVE — 9103 E. INDEPENDENCE, NC, LLC
 
  SONIC AUTOMOTIVE 5260 PEACHTREE INDUSTRIAL BLVD., LLC
 
  SONIC FREMONT, INC.
 
  SONIC TYSONS CORNER H, INC.
 
  SONIC TYSONS CORNER INFINITI, INC.
 
  SONIC-BUENA PARK H, INC.
 
  SONIC-CALABASAS A, INC.
 
  SONIC-CAPITOL IMPORTS, INC.
 
  SONIC-VOLVO LV, LLC
 
  WINDWARD, INC.

                  By:  /s/ DAVID P. COSPER         Name: David P. Cosper     
Title:   Vice President and Treasurer 

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



     
 
  PHILPOTT MOTORS, LTD.
 
  SONIC — HOUSTON V, L.P.
 
  SONIC — LUTE RILEY, L.P.
 
  SONIC ADVANTAGE PA, L.P.
 
  SONIC HOUSTON JLR, LP
 
  SONIC HOUSTON LR, L.P.
 
  SONIC MOMENTUM JVP, L.P.
 
  SONIC MOMENTUM VWA, L.P.
 
  SONIC-CLEAR LAKE VOLKSWAGEN, L.P.
 
  SONIC-JERSEY VILLAGE VOLKSWAGEN, L.P.  
 
  By: SONIC OF TEXAS, INC., as Sole General Partner

                  By:  /s/ DAVID P. COSPER         Name: David P. Cosper     
Title:    Vice President and Treasurer 

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



    ADMINISTRATIVE AGENT:       BANK OF AMERICA, N.A., as Administrative Agent

                By:  /s/ ANGELO M. MARTORANA       Name:   Angelo M. Martorana 
    Title:   Assistant Vice President     

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 